Citation Nr: 1732610	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  14-28 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic venous insufficiency of the right leg.

Whether new and material evidence has been received to reopen a previously denied claim of service connection for chronic venous insufficiency of the left leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1960 to March 1971.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, among other issues, denied the Veteran's request to reopen the claim for service connection for chronic venous insufficiency of the right and left legs.

The Veteran had a scheduled Board hearing in August 2015.  The Veteran failed to report and did not file a motion for a new hearing date.  Therefore, the Board considers the Veteran's hearing request withdrawn.


FINDINGS OF FACT

1.  A July 2005 Board decision declined reopening the Veteran's claim for service connection for a venous disorder of the lower extremities.  That decision is final.

2.  The evidence added to the record since the final July 2005 Board decision is either cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic venous insufficiency of the right leg.

3.  The evidence added to the record since the final July 2005 Board decision is either cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for chronic venous insufficiency of the left leg.


CONCLUSIONS OF LAW

1.  The July 2005 Board decision, which denied reopening a claim for service connection for a venous disorder of the lower extremities, is final.  

2.  New and material evidence has not been received, and the claim of service connection for chronic venous insufficiency of the right leg may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  New and material evidence has not been received, and the claim of service connection for chronic venous insufficiency of the left leg may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.


II.  Legal Criteria - New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1100, 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.


III.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A July 2005 Board decision declined to reopen the Veteran's claim for service connection for a venous disorder of the lower extremities, variously characterized as deep vein thrombosis (DVT), venous thrombosis, thrombosis, venous insufficiency, phlebitis, thrombophlebitis, post-phlebitic syndrome, a blood clot condition of the legs, or simply a condition of the legs.  In reaching that decision, the Board determined that the Veteran had not submitted new evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  

Thereafter, in January 2008, the Veteran filed an application to reopen his claim for service connection for deep vein thrombosis, among other issues.  The evidence received since the final July 2005 Board decision includes updated VA treatment records, VA examination reports, private treatment records, additional lay statements from the Veteran, newspaper clippings, and duplicate copies of previously submitted service treatment and VA treatment records.  

In a June 2009 rating decision, the RO determined that the evidence submitted in support of the Veteran's claim did not constitute new and material evidence, as it did not relate to an unestablished fact necessary to substantiate the claim nor did it raise a reasonable possibility of substantiating the claim.  


IV.  Analysis

The Board has carefully considered the record, with attention to the additional evidence received since the July 2005 Board decision.  After considering this additional evidence, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.  

Updated medical treatment records, inclusive of May 2009 and June 2010 VA examinations, document a history of venous insufficiency.  While the updated  treatment records and examination reports are new, in that they have been associated with the Veteran's file since the July 2005 Board decision, they are redundant of the medical evidence considered at the time of the July 2005 Board decision.  The evidence shows a continued diagnosis and treatment for venous insufficiency, but does not establish a link between the Veteran's condition and his military service.  

As to the Veteran's lay statements, the Board finds that such statements are duplicative or cumulative, in that the Veteran is merely reiterating the same arguments that they were of record at the time of the July 2005 Board decision.  

Therefore, the Board finds that the evidence received since the July 2005 Board decision is cumulative or redundant of the evidence of record at the time of the prior decision.  None of this evidence relates to an unestablished fact necessary to substantiate either claim, nor does it raise a reasonable possibility of substantiating the Veteran's claims for service connection for chronic venous insufficiency of the right leg and chronic venous insufficiency of the left leg.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).

Consequently, new and material evidence has not been received to reopen such claims and the Veteran's appeal must be denied.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for chronic venous insufficiency of the right leg is not reopened, and the benefit sought on appeal is denied.

As new and material evidence has not been received, the claim of entitlement to service connection for chronic venous insufficiency of the left leg is not reopened, and the benefit sought on appeal is denied.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


